[Cite as In re T.W., 2017-Ohio-8268.]



                                        IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




IN THE MATTER OF:                                  :

                T.W.                               :      CASE NO. CA2017-06-079

                                                   :              OPINION
                                                                  10/23/2017
                                                   :

                                                   :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 16-D000024



Andrew G. Ostrowski, 20 South Main Street, Springboro, Ohio 45066, guardian ad litem and
attorney for child

Eric V. Robinson, 24 Remick Blvd., Springboro, Ohio 45066, for appellant, T.G.

David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee, Warren County Children Services

Maxwell D. Kinman, 423 Reading Road, Mason, Ohio 45040, for appellee, CASA



        HENDRICKSON, P.J.

        {¶ 1} The mother of T.W. ("Mother") appeals a decision of the Warren County Court

of Common Pleas, Juvenile Division, denying Mother's motion for a six-month extension of

temporary custody and granting permanent custody of T.W. to appellee, Warren County

Children Services ("WCCS").
                                                                    Warren CA2017-06-079

       {¶ 2} On February 17, 2016, WCCS filed a complaint alleging neglect, abuse, and

dependency. On the same date, the juvenile court conducted an emergency shelter care

hearing and placed T.W. in the temporary custody of WCCS. On March 23, 2016, the

juvenile court adjudicated T.W. neglected and dependent. On April 28, 2016, following a

dispositional hearing, the juvenile court ordered that T.W. remain in the temporary custody of

WCCS. WCCS moved for permanent custody on February 14, 2017 and Mother filed a

motion to extend temporary custody on March 20, 2017. The juvenile court held a hearing on

the motions on May 8, 2017 and heard testimony from the three caseworkers assigned to

this case throughout its pendency.

       {¶ 3} Collectively, the testimony revealed that this case began on November 22, 2015

when Mother gave birth to T.W., who tested positive for cocaine. The hospital diagnosed

T.W. with failure to thrive in addition to detailing several other medical concerns, including

rigid muscles, inability to sit up and support his head, and trouble eating and swallowing.

Later in the case, doctors further diagnosed T.W. as suffering from a Chiari malformation of

the brain and possibly afflicted with a cancerous lesion in his brain. T.W.'s afflictions have

further prevented his development and will require at least weekly medical and therapy

appointments moving forward. T.W. will later undergo brain surgery.

       {¶ 4} Mother voluntarily began working with WCCS under an in-home safety plan

following T.W.'s birth and developed a case plan for Mother. WCCS later amended this case

plan following the dispositional hearing to include the first putative father. WCCS later

removed this putative father from the case plan after genetic testing indicated he was not

T.W.'s biological father. Mother's case plan included completing drug and alcohol and

mental health assessments and following any recommendations therefrom, demonstrating

financial stability to WCCS, meeting with WCCS monthly and signing any requested

releases, and submitting to random drug screenings.
                                             -2-
                                                                     Warren CA2017-06-079

       {¶ 5} Beginning in January 2016, Mother voluntarily participated in her case plan

services by meeting with her caseworker, submitting negative drug screens, and engaging in

an inpatient drug and alcohol treatment program at First Step. Mother completed the first

phase of the program, but failed to complete the aftercare phase.

       {¶ 6} In February 2016, Mother failed to appear for multiple visits, could not be

contacted, and T.W. missed a medical appointment, which collectively, prompted the

caseworker to search for Mother. A relative of Mother communicated to the caseworker that

Mother and T.W. were in Tennessee with one of Mother's relatives. The Tennessee

Department of Children Services located the relative, but not Mother or T.W. The relative

informed the Tennessee agency that Mother never left Ohio and was hiding from WCCS. In

turn, police executed a search warrant at Mother's last known location in Ohio. Police

located and removed T.W. and placed the child in the temporary custody of WCCS, and as

discussed above, emergency shelter care, adjudication, and dispositional hearings before the

juvenile court followed in the next few months.

       {¶ 7} From February to March 2016, Mother attended an intensive outpatient drug

and alcohol program at Solutions. However, she left the program before completing it

because of a personal dispute with another program attendee. In April 2016, Mother

submitted random drug screens that tested positive for cocaine and marijuana. WCCS

referred her to another drug and alcohol program at Talbert House in May 2016. Mother

completed the initial assessment and Talbert House recommended standard outpatient

weekly drug and alcohol and mental health counseling. Mother completed the drug and

alcohol portion of the program, but failed to complete the mental health portion; therefore,

Talbert House discharged her from the program.           During this period, Mother began

disappearing, failed to attend visits, and refused to disclose details of her current residence

to WCCS. Mother did not provide drug screens during these disappearances, but did provide
                                              -3-
                                                                    Warren CA2017-06-079

two negative screens in July 2016 and one in November 2016

      {¶ 8} In December 2016, Mother tested positive for cocaine. The following month,

Mother provided another positive test for cocaine and began another treatment program at

Access Counseling. Mother attended a few sessions, but her involvement with the program

did not extend into January 2017. On February 15, 2017, Mother gave birth to her second

child, who also tested positive for cocaine. WCCS removed Mother's second child from her

care and placed the child in a foster home. Shortly thereafter, Mother reengaged in drug and

alcohol and mental health counseling. As the case proceeded, WCCS moved T.W. to a

second foster home because the original home was unable to meet his long-term medical

needs. Due to the extensiveness of T.W.'s medical needs, WCCS amended the original

case plan a third time to require Mother to attend parenting classes and T.W.'s medical

appointments.

      {¶ 9} Mother informed the caseworker of a second putative father. Initially, WCCS

was unable to contact this individual. However, WCCS made contact with him after Mother

informed the agency of the availability of his contact information through the sex offender

registry, as he is registered sex offender. The second putative father indicated to WCCS that

there was "no way" he was the father and that he "wanted nothing to do with it." He further

indicated that he had no interest in working towards reunification and refused to work with

WCCS because he was certain he was not the father.

      {¶ 10} At the time of the permanent custody hearing, Mother had failed to complete

any of her case plan objectives. Mother did not provide verification of stable housing or

employment, failed to attend parenting classes and group sessions for those having children

with developmental disabilities, and only attended two medical appointments from June 2016

to November 2016. The last time Mother saw T.W. was on August 17, 2016 because she

stopped attending visits. Mother's disappearance included no communication with T.W. for
                                             -4-
                                                                      Warren CA2017-06-079

more than 90 days. T.W.'s current placement is in a foster-to-adopt home that has additional

adoptive and foster children, including T.W.'s younger brother.

       {¶ 11} Following the conclusion of the trial, the juvenile court denied Mother's motion

to extend temporary custody and granted WCCS permanent custody. The present appeal

followed.

       {¶ 12} Assignment of Error No. 1:

       {¶ 13} APPELLANT WAS PREJUDICED BY INEFFECTIVE ASSISTANCE OF

COUNSEL.

       {¶ 14} Mother contends that absent her trial counsel's failure to file a motion for

paternity testing of the second putative father, the juvenile court would have granted her

motion to extend temporary custody because additional options for placement with the

putative father's family would have likely been discovered.

       {¶ 15} Typically, a claim for ineffective assistance of trial counsel is not a proper

ground on which to reverse the judgment of a lower court in a civil case that does not result in

incarceration in its application. Rafeld v. Sours, 5th Dist. Ashland No. 14 COA 006, 2014-

Ohio-4242, ¶ 15. However, there is an exception for such claims in civil permanent custody

appeals. In re Tyas, 12th Dist. Clinton No. CA2002-02-010, 2002-Ohio-6679, ¶ 4.

       {¶ 16} To prevail on an ineffective assistance of counsel claim, an appellant must

establish (1) that his trial counsel's performance was deficient, and (2) that such deficiency

prejudiced the defense to the point of depriving the appellant of a fair trial. Strickland v.

Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052 (1984); State v. Ullman, 12th Dist.

Warren No. CA2002-10-110, 2003-Ohio-4003, ¶ 43. Trial counsel's performance will not be

deemed deficient unless it "fell below an objective standard of reasonableness." Strickland

at 688. To show prejudice, a defendant must prove there exists "a reasonable probability

that, but for counsel's unprofessional errors, the result of the proceeding would have been
                                              -5-
                                                                      Warren CA2017-06-079

different." State v. Wilson, 12th Dist. Madison No. CA2013-10-034, 2014-Ohio-2342, ¶ 17.

A defendant's failure to satisfy one part of the Strickland test negates a court's need to

consider the other. State v. Hurst, 12th Dist. Brown No. CA2014-02-004, 2014-Ohio-4890, ¶

7.

       {¶ 17} Contrary to Mother's claim otherwise, her trial counsel's decision to not move

the court for an order to have the second putative father submit to genetic testing to

determine paternity was neither deficient nor prejudiced Mother. There is no guarantee that

genetic testing would have identified the second putative father as T.W.'s biological father.

Mother's first supposition of T.W.'s biological father was incorrect. Additionally, Mother's

contention that such testing would have extended the case to allow more options for

placement is misguided because it relies on assumptions that the second putative father was

in fact T.W.'s biological father, that someone in his family would have been interested in

placement, and could provide a suitable placement that could meet T.W.'s extensive medical

needs. Moreover, although a paternity action could have forced the second putative father to

submit to genetic testing, it would not have forced him to participate in the case and observe

his role as father. Even assuming Mother's second guess as to T.W.'s father was correct,

the second putative father expressly refused to participate in the case. Thus, Mother's desire

to delay the granting of permanent custody for genetic testing is contrary to T.W.'s interest in

achieving permanence and the policy embodied in the child protective services statutes that

these cases be resolved expeditiously to achieve permanence. Therefore, Mother's trial

counsel was not ineffective for not moving for genetic testing of the second putative father.

       {¶ 18} Accordingly, Mother's first assignment of error is overruled.

       {¶ 19} Assignment of Error No. 2:

       {¶ 20} THE JUVENILE COURT ERRED BY DENYING APPELLANT'S REQUEST

FOR CONTINUANCE.
                                              -6-
                                                                     Warren CA2017-06-079

       {¶ 21} Mother contends the juvenile court erred in denying her motion for a six-month

extension of temporary custody because paternity testing of the putative father would not

have significantly delayed resolution of the case and any inconvenience to the parties,

witnesses, and juvenile court would have been minimal.

       {¶ 22} We note Mother's assignment of error argues interchangeably that the juvenile

court erred by denying her motion as a motion to extend temporary custody and a motion for

a continuance. However, the motion before the juvenile court only requested a six-month

extension of temporary custody pursuant to R.C. 2151.415(D)(1). After thoroughly reviewing

the record, it is evident Mother did not request a continuance pursuant to Juv.R. 23. For

ease of discussion, we will first distinguish the differing standards between the two requests.

       {¶ 23} The decision whether to grant or deny a motion for a continuance is left to the

juvenile court's sound discretion. In re E.W., 12th Dist. Warren Nos. CA2017-01-001,

CA201701-002, and CA2017-01-003, 2017-Ohio-7215, ¶ 21.               Pursuant to Juv.R. 23,

"[c]ontinuances shall be granted only when imperative to secure fair treatment for the

parties." In making such determination, the juvenile court should consider the length of the

delay requested, the inconvenience to other litigants, witnesses, opposing counsel, and the

juvenile court, whether the requested delay is for a legitimate reason or dilatory and

contrived, whether the requesting party contributed to the circumstances giving rise to the

request, and any other factor relevant to the particular facts and circumstances of the case.

In re E.W. at ¶ 21.

       {¶ 24} Pursuant to R.C. 2151.415(D) and Juv.R. 14, a juvenile court may extend a

temporary custody order for a period up to six months, if it determines by clear and

convincing evidence that the extension (1) is in the best interest of the child, (2) there has

been significant progress on the case plan of the child, and (3) there is reasonable cause to

believe that the child will be reunified with one of the parents or otherwise permanently
                                              -7-
                                                                     Warren CA2017-06-079

placed within the period of extension. See In re H.G., 12th Dist. Clinton No. CA2014-11-014,

2015-Ohio-1764, ¶ 19.       Hence, although Mother's argument frames a request for a

continuance and a request for an extension interchangeably, the standard for the juvenile

court to apply in determining whether to grant or deny such requests differs. In turn, Mother

brought her motion pursuant to R.C. 2151.415(D) and Juv.R. 14; therefore, we construe

Mother's assignment of error under the extension framework.

        {¶ 25} "Notably, the [extension] statute provides only that the juvenile court may

extend the temporary custody order, not that it must do so." Id. at ¶ 20. Therefore, such

decision is subject to review under an abuse of discretion standard. Id. An abuse of

discretion is more than an error of law or judgment. Rather, it suggests the "trial court's

decision was unreasonable, arbitrary or unconscionable." State v. Perkins, 12th Dist. Clinton

No. CA2005-01-002, 2005-Ohio-6557, ¶ 8. "A review under the abuse-of-discretion standard

is a deferential review." State v. Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, ¶ 14.

        {¶ 26} After thoroughly reviewing the record, we find the juvenile court did not abuse

its discretion in denying Mother's motion for an extension of temporary custody. At the time

of the hearing, Mother had been involved with WCCS for fifteen months and failed to make

any progress within her case plan. Mother had yet to fully complete one case plan objective,

disappeared for extended periods, and provided multiple failed drug screens. In re E.F., 12th

Dist. Clinton Nos. CA2016-03-003 thru CA2016-03-007, 2016-Ohio-7265, ¶ 36 (stating a

juvenile court "is not required to deny [a] permanent custody motion simply based upon the

groundless speculation that the [parents] might successfully complete [their] drug treatment, *

* * and remain drug-free"), citing In re J.C., 4th Dist. Adams No. 07CA834, 2007-Ohio-3783,

¶ 25.

        {¶ 27} Mother contends the extension would have provided additional time for genetic

testing to determine the biological father of T.W. and possibly provide additional placement
                                              -8-
                                                                       Warren CA2017-06-079

options with the second putative father's family. However, as discussed above, the second

putative father clearly expressed his disinterest with participating in the case and that he was

positive he was not T.W.'s father. The record does not readily indicate family members of

the second putative father interested in placement. Nor does it indicate that any such

hypothetical family members could provide a suitable placement. Rather, Mother speculates

that if genetic testing determines the second putative father is in fact T.W.'s biological father,

then he must have family to consider for possible placement. Mother's speculation about the

second putative father's family and her lack of case plan progress support the juvenile court's

determination that an extension does not provide reasonable cause to believe T.W. could be

reunified with his parents or otherwise permanently placed.

       {¶ 28} Mother's speculation asked the juvenile court to put T.W.'s welfare on hold to

provide an additional six months to determine if her second guess at T.W.'s biological father

holds true. T.W. is afflicted with serious medical conditions and will require extensive care to

treat these conditions in the future. T.W. needs to know whom he may rely upon for his care

and nurture and with his certain health challenges, the only way to achieve this is by a stable,

permanent, and healthy, home environment. T.W.'s current placement is with a foster-to-

adopt family alongside his younger brother, and the family has indicated an interest in

adoption.

       {¶ 29} Moreover, Mother does not contest the factual basis supporting the juvenile

court's decision granting permanent custody. In re H.G., 12th Dist. Clinton No. CA2014-11-

014, 2015-Ohio-1764, ¶ 24 ("juvenile court's finding that a grant of permanent custody to

[children's agency] was in [child's] best interest necessarily implied that an extension of

temporary custody was not"); see also In re S.S., 2d Dist. Miami No. 2011-CA-07, 2011-Ohio-

5697, ¶ 31-38 (holding a grant of permanent custody is in a child's best interest where a

parent fails to make any progress in his or her case plan and fails to remain drug free).
                                               -9-
                                                                Warren CA2017-06-079

Therefore, the juvenile court's decision to deny Mother's motion for an extension of

temporary custody did not constitute an abuse of discretion.

      {¶ 30} Accordingly, Mother's second assignment of error is overruled.

      {¶ 31} Judgment affirmed.


      PIPER and M. POWELL, JJ., concur.




                                           - 10 -